In an action to recover damages for an alleged breach of contract by the defendant Zinn, and for alleged inducement, by the defendant Goldstein, of such breach of contract, plaintiff appeals from a judgment in favor of both defendants, dismissing plaintiff’s complaint on the merits and awarding costs to defendants. Plaintiff also appeals from an order directing that the judgment be amended nunc pro tunc so as to provide that the complaint was dismissed at the end of the entire case and from an order denying plaintiff’s motion for leave to serve and file a demand for trial by jury nunc pro tunc. Judgment unanimously affirmed, with costs, and orders affirmed, without costs. No opinion. Present — Nolan, P. J., Adel, Wenzel, MacCrate and Murphy, JJ.